That part of the order which directs that books, records and documents be produced on the examination and that plaintiff be permitted to make copies of them is modified so as to direct that such books, records and documents be produced for the purpose only of refreshing the recollection of the witness examined. (Bencoe v. McDonnell, 210 App. Div. 859.) As so modified, the order is affirmed, without costs; the examination to proceed on five days’ notice. No opinion. Hagarty, Davis, Johnston, Adel and Close, JJ., concur.